DETAILED ACTION
	This Office Action is responsive to the 05/16/2022 Amendment (“Amendment”) and arguments and remarks (“Remarks”) traversing the 01/20/2022 Non-Final Rejection (“Non-Final Rejection”). The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior office action. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment has been entered. Support for the amendment is found at Fig. 1 and P44 of the PGPUB. 
Response to Arguments
Claims 1-3, 5-10 were rejected under 35 U.S.C. 103 as being unpatentable over Cho (US 20040241549 A1) in view of Shim (US 20170125818 A1) and Cui (US20170214054 A1). 
Applicant has argued that the combination as asserted in the Non-Final Rejection fails to anticipate the amended claim language.  See Remarks, pages 6-7 regarding the added feature specifying that the conductive metal layer is directly on the surface of the polymer film. This argument has been fully considered and is persuasive in view of the Amendment, therefore the rejection has been withdrawn.  
New grounds of rejection are asserted below in view of the amended claim language. 
Claim Interpretation
	Claim 1 recites the limitation of “a conductive metal layer formed on the surface of the pattern of the polymer film directly.” This limitation is interpreted as requiring that the conductive metal layer is in direct contact with the polymer film with no intermediate layers, such as the arrangement depicted in Figs. 1 and 3. 

Claim Rejections - 35 USC § 103
Claims 1-3, 5-10 are rejected under 35 U.S.C. 103 as being unpatentable over US 20050084760 A1 (Hwang) in view of US 20090280407 A1 (Ito).
Regarding claim 1, Hwang discloses an electrode for a lithium secondary battery (abstract), the electrode comprising: 
a single layer polymer film (P12, polymer film)
a conductive metal layer formed on the surface polymer film directly (P12, metal deposited on polymer film); and 
a lithium metal layer formed on the conductive metal layer (P25, lithium metal).
Hwang discloses that the it is desirable to control the mean surface roughness of the substrate (“polymer film”) to prevent dendrite formation and decrease dead lithium (P28-29).
Hwang does not disclose that a pattern formed on a surface of the polymer film, wherein the pattern comprises a plurality of hemispherical protrusions and each hemispherical protrusion has a diameter of 5 micrometers to 50 micrometers, the hemispherical protrusions each have a height of 3 micrometers to 50 micrometers, and the hemispherical protrusions are uniformly arranged.
In the same field of endeavor, Ito teaches an analogous art of a current collector for a lithium battery, wherein lithium is plated onto a metal, such as copper, titanium, nickel, or stainless steel (P128). Ito further teaches a pattern of primary projections and secondary projections thereon, wherein the secondary projections are hemispherical protrusions (Figs. 2A-2B, secondary projections 23). Ito teaches that the arrangement of primary and secondary projections eases expansion stress (P11).
Ito teaches that the secondary projections preferably have a diameter of 0.3 to 10 micrometers (P118). Ito does not explicitly teach a height of the secondary projections, but Ito teaches that ratio of height H of the primary projections to height h of the secondary projections: H/h, is preferably 1.3 to 10 (P120), and Ito also teaches a height H of the primary projections may be 30 micrometers or less (P111). 
Therefore it would have been obvious, before the effective filing date of the claimed invention, to a person having ordinary skill in the art, to add primary projections and secondary projections (“hemispherical protrusions”) to the electrode of Hwang, with expectation that such an addition would ease expansion stress. The court has held that combining prior art elements according to known methods to yield predictable results supports a conclusion of obviousness (MPEP 2143, Exemplary Rationale A).
Further, it would have been obvious to select a diameter of 5 micrometers to 50 micrometers and a height of 3 micrometers to 50 micrometers for the secondary projections, given that the diameters and heights taught by Ito overlap with the claimed range. One of ordinary skill in the art would have been motivated to select such values to ensure that the secondary projections are within the sizes taught by Ito. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) (MPEP 2144.05).
Regarding claim 3, teaches that the secondary projections preferably have a diameter of 0.3 to 10 micrometers (P118). Ito does not explicitly teach a height of the secondary projections, but Ito teaches that ratio of height H of the primary projections to height h of the secondary projections: H/h, is preferably 1.3 to 10 (P120), and Ito also teaches a height H of the primary projections may be 30 micrometers or less (P111). 
Therefore it would have been obvious, before the effective filing date of the claimed invention, to a person having ordinary skill in the art, to select a diameter of 7 micrometers to 40 micrometers and a height of 5 micrometers to 40 micrometers, given that the diameters and heights taught by Ito overlap with the claimed range. One of ordinary skill in the art would have been motivated to select such values to ensure that the secondary projections are within the sizes taught by Ito. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) (MPEP 2144.05).
Regarding claim 4, Ito teaches an average projection pitch of the secondary projections is preferably 0.5 to 6 micrometers (P119). Ito teaches that average projection pitch of the secondary projections is the center-to-center distance of adjacent secondary projections (P119), thus the average projection pitch can be understood as a distance between hemispherical protrusions. 
Therefore it would have been obvious, before the effective filing date of the claimed invention, to a person having ordinary skill in the art, to select a distance between hemispherical protrusions of 2 micrometers to 50 micrometers, given that the distance taught by Ito overlaps with the claimed range. One of ordinary skill in the art would have been motivated to select such values to ensure that the secondary projections are within the spacing taught by Ito. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) (MPEP 2144.05).
Regarding claim 5, Hwang discloses polyethylene terephthalate, polyimide, polypropylene, and polyethylene as suitable polymer films (P13). 
Regarding claim 6, Hwang discloses the polymer film has a thickness of 1 μm to 30 μm, and the thickness excludes a height of hemispherical protrusions. 
Therefore it would have been obvious, before the effective filing date of the claimed invention, to a person having ordinary skill in the art, to select a thickness between 5 μm to 30 μm as a routine optimization given that the claimed thicknesses is entirely within the range of thicknesses disclosed by Hwang. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) (MPEP 2144.05).
Regarding claim 7, Hwang discloses Ni, Ti, Cu, Ag, Au, Pt, Fe, Co, Cr, W, Mo, Al, Mg, K, Na, Ca, Sr, Ba, Si, Ge, Sb, Pb, In, and Zn as suitable metals (P18). 
Regarding claim 8, Hwang discloses the metal deposited on the polymer film has a thickness of 10 Å to 10 μm (P19)
Therefore it would have been obvious, before the effective filing date of the claimed invention, to a person having ordinary skill in the art, to select a thickness between 0.5 μm to 10 μm as a routine optimization given that the claimed thicknesses is entirely within the range of thicknesses disclosed by Hwang. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) (MPEP 2144.05).
Regarding claim 9, Hwang discloses an example wherein lithium is deposited at a thickness of 15 μm (P51).  
Regarding claim 10, modified Hwang teaches a lithium secondary battery comprising the electrode for the lithium secondary battery of claim 1 (Hwang examples, starting at P39).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kevin K Eng whose telephone number is (571)272-1328. The examiner can normally be reached Monday to Friday: 10:00 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Tavares-Crockett can be reached on (571)-272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.K.E./Examiner, Art Unit 1729     

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729